Van Brunt, P. J.
Although I am of the same opinion which I expressed upon the first trial of this case, (20 Abb. N. C. 275,) and that the title in question is not such a one as a purchaser should be required to take, yet, as the court of appeals was of a different opinion, (118 N. Y. 337, 23 N. E. Rep. 299,) there remains nothing for the judge below to do but decide as he did, and we must affirm the judgment. The facts are substantially the same as on the previous trial, and the alleged errors in admitting evidence, even if they existed, could not affect the result. Judgment affirmed, with costs. All concur.